Citation Nr: 1630032	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-02 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to service-connected lumbar spine degenerative disc disease (DDD).

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected lumbar spine DDD.

3.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected lumbar spine DDD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel  



INTRODUCTION

The Veteran served on active duty, including from August 1966 to August 1967, from February 1991 to July 1991, and from February 2003 to November 2003.  He has additional service as an Air Force Reservist.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the July 2010 rating decision, the RO denied entitlement to service connection for left knee arthralgia, status post-partial medial meniscectomy for osteoarthritis.  In the October 2013 rating decision, the RO, in relevant part, denied entitlement to service connection for sleep apnea and for left ankle ligamentous sprain.

The Veteran testified at a hearing before the undersigned in July 2014.  A transcript is of record.  In his April 2015 VA Form 9, the Veteran requested a hearing for his sleep apnea and left ankle claims.  However, the Veteran withdrew his hearing request in October 2015. 

A February 2015 Board decision remanded the claims for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The February 2015 Board decision remanded the claim for a VA examination for the Veteran's left knee disability.  The record indicates that the requested examination was scheduled for April 2015 but that the Veteran failed to appear.  In an August 2015 Statement in Support of Claim, the Veteran reported that he was out of state due to an illness in the family at the time the April 2015 examination was scheduled.  The Veteran has shown good cause for the failure to report, and a new examination is warranted.  Cf. 38 C.F.R. § 3.655 (2015)

The Veteran's service treatment records show that he complained of a left ankle injury in service.  He was afforded a VA examination for his left ankle disability in September 2013.  The examiner provided an opinion regarding secondary; but not direct, service connection but there are indications the disability may be directly related to an in-service injury. 

Similarly, the Veteran was afforded a VA examination for sleep apnea in February 2015.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service connected degenerative disc disease of the lumbar spine.  Recently the Veteran reported the onset of sleep apnea in the 1990's.  The examiner did not provide an opinion regarding whether the Veteran's sleep apnea had its onset in service.  The examiner also did not have access to the Veteran's claims file, but reportedly reviewed only VA treatment records.  Because the Veteran served in the Southwest Asia Theater of Operations, the presumptions of 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015) are applicable.  Presumptive service connection is provided for medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms; meaning a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(2)(i)(B)-(ii) (2015).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination of his left knee and left ankle.  The examiner should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee or ankle disability identified at any time since 2009, had their onset during service or are the result of an injury in service; or are related to an in-service disease, event, or injury during active duty; or are the result of disease or injury during a verified period of ACDUTRA; or are the result of injury during a verified period of INACDUTRA.


The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee or left ankle disability were caused (in whole or in part) by the service-connected lumbar spine disability.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee and left ankle disability were aggravated (permanently made worse) by the service-connected lumbar spine disability.

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the onset of aggravation and the current level of disability, which shows a baseline of left knee and left ankle disabilities prior to aggravation.

If a left knee or ankle disability is not diagnosed, the examiner should note whether there are objective indications of disability such as joint or muscle pain or neurologic signs or symptoms.  The examiner should note all manifestations of such disability.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2.  Afford the Veteran a new examination for sleep apnea.  

The examiner must consider the Veteran's statements indicating that he snored and had sleep trouble in service.  The examiner should provide reasons for the opinion.

The examiner should also state whether sleep apnea may be considered a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

